DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a continuity application of PCT/US2019/030290 filed on 05/01/2019, claims priority from the provisional application # 62665273 filed on 05/01/2018.

Examiner’s Note
	Applicant’s arguments filed on 07/12/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 07/12/2022, and also in light of the phone conversation that took place on 07/19/2022. During the phone conversation, Examiner proposed an amendment to fix a minor informality which is replacing “medium triglyceride” with “medium chain triglyceride” in instant claim 40. Examiner also asked to fix a minor informality in claim 24 for it to recite “about 70:30 to about 80:20” instead of “about 80:20 to about 70:30” for the range order to be in uniform with other dependent claims. Examiner also asked for terminal disclaimers for both US Patent No 11234926 and copending application number 17547028. Applicant agreed to the proposed amendment and agreed to file the terminal disclaimers (receipt date 07/25/2022).   The terminal disclaimer was accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a phone call with Joseph Snyder on 07/19/2022.  Claims not mentioned here will be as found in the claim set from 07/12/2022.

Claim 24 reads:
A method of treating the retina in an eye of a subject, comprising topically administering to the eye of the subject a liquid depot comprising: (a) about 10%-15% (wt%) dexamethasone; and (b) about 85%-90% (wt%) of a mixture of tocopheryl acetate:medium-chain triglycerides at a wt/wt ratio of about 70:30 to about 80:20, wherein the medium chain triglycerides are medium chain triglycerides or triglyceride-like excipients selected from the group consisting of caprylic/capric triglycerides and decanoyl/octanoyl glycerides; and wherein the liquid depot has a viscosity of about 850 to about 1100 cP.

Claim 40 reads:
The method of claim 24, wherein the medium chain triglyceride is caprylic/capric triglyceride.

Reasons for Allowance
The prior art does not teach or motivate a method of treating the retina in an eye of a subject, comprising topically administering to the eye of the subject a liquid depot comprising the composition recited in instant claim 24 with the claimed ranges for the components. Applicant has found a method wherein the retina is treatment with a non-invasive liquid depot to effectively deliver a pharmaceutically agent as opposed to prior art that uses invasive methods such as needle injections. The closest prior art is considered to be Tamraz (previously cited) which focuses on injections. Applicant’s specific viscosity range for its composition as well as tocopheryl acetate:medium-chain triglycerides ratio is supported by instant specification figure 12 which demonstrates effective in vitro release of 70:30 tocopheryl acetate:medium-chain triglycerides ratio as opposed to a 90:10 ratio. 

Conclusion
	Claims 24 and 32-41 are allowed with examiner’s amendments above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/               Primary Examiner, Art Unit 1613